Citation Nr: 0102625	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  98-17 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for primary amyloidosis, as 
secondary to exposure to Agent Orange.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 



INTRODUCTION

The veteran had active service from September 1966 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1998 rating decision of the Winston-
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA) which in part denied service 
connection for amyloid, as a result of exposure to 
herbicides.  


REMAND

The veteran contends that his primary amyloidosis is related 
to his exposure to Agent Orange in Vietnam.  Although there 
is a VA medical opinion of record, the opinion does not 
specifically link the veteran's primary amyloidosis to 
exposure to Agent Orange.  In a December 1999 letter, a VA 
physician noted that similar to multiple myeloma, primary 
amyloidosis was a bone marrow plasma cell disorder, and the 
etiology of both of these diseases remained essentially 
speculative.  The VA physician opined that if exposure to 
herbicides had any association with multiple myeloma, then 
"one could very well hypothesize an association between 
herbicides and primary amyloidosis simply because these two 
disease processes have similarity in pathogenesis, clinical 
spectrums, and medical management".  As this medical opinion 
does not provide the requisite specificity, further 
development, to include a more specific medical opinion, is 
required prior to completion of appellate review by the 
Board.  In that regard, it is the Board's intention to seek 
an opinion from the Armed Forces Institute of Pathology, 
which would include a review of the veteran's tissue 
specimens, which are not included with his claims folder.

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of this change in the law, on remand the RO should 
ensure that there is compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Accordingly, the case is REMANDED for the following 
development:

1.  The RO should ask the veteran whether 
there are any providers, VA or non-VA, 
other than the University of North 
Carolina Hospital, Amyloid Treatment and 
Research Program at Boston University 
School of Medicine, and Nashville VA 
Medical Center (VAMC) Marrow Transplant 
Unit, which would have pathology 
specimens relevant to the veteran's 
claim.  The RO should, after obtaining 
any necessary authorizations, obtain any 
relevant pathology materials from any 
other providers identified by the 
veteran.

2.  The RO should obtain the tissue 
specimens secured for pathologic study 
during a March 1997 needle biopsy, and 
any other available pathology material 
pertinent to the veteran's claim, from 
the University of North Carolina 
Hospital.  

3.  The RO should obtain any tissue 
specimens secured for pathologic study 
from the Amyloid Treatment and Research 
Program at Boston University School of 
Medicine.  

4.  The RO should obtain the tissue 
specimens secured for pathologic study 
during a March 1998 bone marrow biopsy, 
and any other available pathology 
material pertinent to the veteran's 
claim, from the Nashville VAMC.  

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent 

opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

6.  Following the completion of all 
development, the RO should review the 
veteran's claim based on all of the 
evidence of record.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue on appeal.  An reasonable period 
of time should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


